DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.

Response to Arguments
Applicant's arguments have been fully considered but they are moot in part, persuasive in part, and not persuasive in part.  Please see the new rejections indicated below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “a beacon comprising ultrasound scattering the electromagnetic radiation transmitted through….” is unclear and confusing as to what the exact function of the beacon is, and what the relationship is between the ultrasound scattering and electromagnetic radiation.  Is the claim requiring the beacon to perform ultrasound scattering of electromagnetic radiation before, during, or after transmission? Additionally, the claim recites “the electromagnetic radiation transmitted”; however, it is unclear what element is performing the function of transmitting as this functional language appears to rely on the transmission of electromagnetic radiation which has not been first positively recited.  Therefore, it is unclear whether the beacon is involved in the transmitting or not.  If the “source of electromagnetic radiation” element is also performing the transmission, it is required that the applicant positively recite that as it is not tied into any functional language.  In addition, it is unclear where, how, or if the recited modulator is involved in this transmission scheme.  Applicant’s arguments against the prior art appear to hinge on the interpretation of the language above, which is quite different that the BRI made by the examiner prior to the amendments.  Further clarification of language is required.
In addition, it is unclear whether the “forming a patterned image on the ocular tissue” occurs before, during, or after the beacon scattering step, and further how the patterned image on the ocular tissue is formed if the ultrasound is scattering the radiation.  The disclosure does not appear to disclose any discussion of an embodiment where both a patterned image on the ocular tissue is formed while ultrasound scattering is being performed.  Further clarification is required.
Claims 15 and 19 share similar language with regard to the functional recitation of electromagnetic radiation being transmitted and also the patterned image language; accordingly, both are rejected under the same rationale as expounded above with regard to claim 1.
Claims 2-14, 16-18, and 20-21 are rejected under the same rationale as being dependent upon claim 1, 15, and 19 and their limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wilzbach et al. (US 2014/0320805).  Wilzbach discloses a device for irradiating ocular tissue, comprising: a source of electromagnetic radiation (e.g. ¶¶ 25); a beacon scattering the electromagnetic radiation transmitted through an opacity in ocular tissue so as to form scattered electromagnetic radiation (e.g. ¶¶ 26); and a modulator transmitting output electromagnetic radiation having a field determined from a recording of the scattered electromagnetic radiation transmitted through the opacity so that the output electromagnetic radiation is transmitted through the opacity to the beacon (e.g. ¶¶ 141-143, etc.).  In operation, ultrasound waves are transmitted shifting the electromagnetic radiation transmitted through the opacity, and the beacon is positioned at the targeted retinal tissue (e.g. ¶¶ 120).  Furthermore, a computer is able to calculate and determine the optimal phase and amplitude and adjust the radiation accordingly (e.g. ¶¶ 29-33, etc.).  It is unclear as to whether Wilzbach modulates a wavefront of EM radiation and further forms a patterned image on the tissue; however, the examiner is of the position that it would have been an obvious design choice to one of ordinary skill in the art at the time of the invention to program the transmitter of the EM radiation to have a default target pattern directed at the eye at all times in order to compensate for any changes and avoid damage to the patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792